DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Request for Continued Examination filed on 01/25/2022.
In the instant Request for Continued Examination, claims 1, 12, 23 and 27 have been amended; and claims 1, 12, 23 and 27 are independent claims. Claims 1-31 have been examined and are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 01/25/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/02/2022, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-8, 12, 14, 17-19, 23, 25, 27 and 29 are rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Chen et al. (U.S 2020/0146069; hereinafter “Chen” cited with provisional 62/754,589) in view of Tenny et al. (U.S 2018/0234839) further in view of Li et al. (U.S 2019/0132882).
For citation purposes, hereinafter, the Office Action refers to the cited by Chen et al. with provisional 62/754,589, which qualifies as prior art date.
For claim 1:  
(see Chen, Figure 2; wireless communication between UE and gNB), comprising: 
transmitting, by the UE to a base station, a random access message (see Chen, figure 3, page 15; the UE performing 2-Step RA procedure where RA triggering event happens is sent to gNB; i.e UE transmit msg A to gNB) that includes a common control channel associated with a first identifier of the UE (see Chen, figure 3, page 16-17; if the CCCH SDU was included in Msg3 and the PDCCH transmission is addressed to its TEMPORARY_ C-RNTI); and 
receiving, from the base station, a response message responsive to the random-access message (see Chen, figure 2, page 15; receive a response message from gNB; i.e; msgB), 
wherein the first format includes contention resolution information, indicating the first identifier (see Chen, figure 4; a response message; msgB including Contention Resolustion), and a cell radio network temporary identifier (C-RNTI) (see Chen, figure 4, 2, pages 2-3, 10-11, 15, 17; different RRC procedures or RA triggering events may include the contention resolution ID, which would be used as the C-RNTI of a UE if the contention resolution of the UE is considered as successful in a 2-step RA procedure and based on the result of RAR reception, if the contention resolution is considered as successful, the UE would use the 16 bits random value as the UE specific RNTI, e.g., C-RNTI, CS-RNTI or MCS-RNTI; the UE would set the C-RNTI as the one indicated in msgB), 
Chen further discloses UE may retransmit msgA with another random value, which is not the same used in the previous transmitted msgA (see Chen,  figure 4, figure 7 and 8; page 10-11), and Chen also discloses since the reception of the payload associated to msgA could fail, to shorten the overall time delay due to preamble(s) (see Chen, at least page 3), 
but Chen does not explicitly wherein the response message is in a first format or a second format depending on whether at least a portion of the random-access message is to be retransmitted. 
Tenny, from the same or similar fields of endeavor, disclose both preamble or payload are successfully detected, and the UE can select a random access preamble and transmits the preamble in a scheduled physical random access channel (PRACH), then it compares the identifier contained in the contention resolution identity MAC CE of the received message against its own UEID (i.e., the UEID transmitted and UE may attempt to retransmit the data by repeating this procedure at a later time OR The RAR contains a list of RAPIDs corresponding to the preambles detected by serving node in the PRACH (see Tenny, at least figure 4A-4D; paragraph [0073]-[0092]; [0095]-[0102]; [0119], it is not that the UEID may be an identifier of various types, such as a C-RNTI, a C-RNTI plus additional information, a Resume ID or Short Resume ID: [0058]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Tenny. The motivation for doing this is to provide a system networks where the technique may causing the state transition is applicable to both RACH based and grant-free based uplink data transmission techniques because by the time that the UE is listening for downlink transmissions. 
Chen-Tenny does not explicitly disclose wherein, the second format is associated with a cyclic redundancy check (CRC) scrambled by a second identifier, different from the C-RNTI and different from the first identifier, the second format instructing the UE to retransmit at least the portion of the random-access message.  
(see Li, at least figure 30, paragraph [0158]-[0160]; [0269]; [0012]-[0017]; [0423]; [0129]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Li. The motivation for doing this is to provide a system networks may improve a data reception reliability. 
For claims 3, 14, 25 and 29: 
In addition to rejection in claims 3, 14, 25 and 29, Chen-Tenny-Li further disclose wherein the response message in the second format further comprises at least one of an uplink grant, a timing advance, or a random access preamble identifier (RAPID) (see Li, at least figure 7A, paragraph [0078]-[0079]; [0152]; [0158]; UL grant, timing advance and RAPID). 
For claims 6 and 17:  
In addition to rejection in claims 6 and 17, Chen-Tenny-Li further disclose wherein a payload portion of the random access message includes the common control channel (see Chen, at least pages 9, 16; there is a new UL CCCH message which is the set of N2 bit RRC message that may be sent from the UE to the Network on the uplink CCCH logical channel in msgA payload part in 2-Step RA procedure or Li, at least paragraph [0158]; the RAR can also include the UL grant for the UE, a timing advance command). 
For claims 7 and 18: 
In addition to rejection in claims 7 and 18, Chen-Tenny-Li further disclose wherein transmitting the random access message is part of a two-step random access procedure, and wherein the random access message includes a preamble portion and a payload portion (see Chen, figure 4, pages 2-3, page 7; a msgA of a 2-Step RA procedure may consist of two separate signals, i.e., a preamble and a payload and UE which performs a 2-Step RA procedure would only transmit payload par).
For claims 8 and 19: 
In addition to rejection in claims 8 and 9, Chen-Tenny-Li further discloses wherein the response message in the second format instructing the UE to retransmit at least one of the preamble portion or the payload portion (see Chen, at least page 3; a 2-Step RA procedure with the content in msgA and the content in msgB for contention resolution considering the limited size of payload associated to msgA. In addition, since the reception of the payload associated to msgA could fail, to shorten the overall time delay due to preamble(s) retransmission). 
For claim 12: 
For claim 12, claim 12 is directed to an apparatus for wireless communication which has similar scope as claim 1. Therefore, claim 12 remains un-patentable for the same reasons.
For claim 23: 
For claim 23, claim 23 is directed to an apparatus for wireless communication which has similar scope as claim 1. Therefore, claim 23 remains un-patentable for the same reasons.
For claim 27: 

Claims 2, 13, 24 and 28 are rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Chen et al. (U.S 2020/0146069; hereinafter “Chen” cited with provisional 62/754,589) in view of Tenny et al. (U.S 2018/0234839) further in view of Li et al. (U.S 2019/0132882) further in view of Jung et al. (U.S 2018/0205516). 
For claims 2, 13, 24 and 28: 
In addition to rejection in claims 2, 13, 24 and 28, Chen-Tenny-Li does not explicitly disclose wherein the response message in the first format comprises downlink control information that includes a downlink assignment for a downlink shared channel, and wherein a cyclic redundancy check (CRC) of the downlink control information is scrambled at least based on the C-RNTI.  
Jung, from the same or similar fields of endeavor, disclose UE has a valid UE ID assigned by a cell, such as a cell-radio network temporary identifier (C-RNTI), the UE can receive a RAR message as downlink control information (DCI) and if a network entity (NE) detects a preamble and decodes corresponding data successfully, that the RAR message can be transmitted in a UE specific channel and can be addressed by a C-RNTI (i.e. cyclic redundancy check (CRC) bits appended are scrambled by the C-RNTI) (see Jung, at least at paragraph [0042]-[0043]), and if the NE detects a preamble but fails to decode the corresponding data successfully and DCI carrying scheduling information of the RAR transmission is addressed by a random access-radio network temporary identifier (RA-RNTI), for example CRC bits appended to the DCI are scrambled by the RA-RNTI (see Jung, at least at paragraph [0042]-[0043]).
before the effective filing date of the claimed invention to have a system comprises a method as taught by Jung. The motivation for doing this is to provide a system networks in order reduced number of steps in support of lower latency communication and can improve communication latency where possible, and continue to provide a more robust process where helpful.
Claims 4, 15, 26 and 30 are rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Chen et al. (U.S 2020/0146069; hereinafter “Chen” cited with provisional 62/754,589) in view of Tenny et al. (U.S 2018/0234839) further in view of Li et al. (U.S 2019/0132882) further in view of Park et al. (U.S 2019/0132066). 
For claims 4, 15, 26 and 30: 
In addition to rejection in claims 4, 15, 26 and 30, Chen-Tenny-Li further does not disclose wherein a use case associated with the random-access message corresponds to transmitting an RRC connection request and a status report, wherein the response message is formatted to be in the first format or the second format further based at least in part on the use case.  
Park, from the same or similar fields of endeavor, disclose wherein the response message is formatted to be in the first format or the second format further based at least in part on the use cas(see Park, at least paragraph [0207], figure 32-33). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Park. The motivation for doing this is to provide a system networks may improve communication reliability by supporting beam specific measurement report triggers of a wireless device.
Claims 5, 11, 16 and 22 are rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Chen et al. (U.S 2020/0146069; hereinafter “Chen” cited with provisional 62/754,589) in view of Tenny et al. (U.S 2018/0234839) further in view of Li et al. (U.S 2019/0132882) further in view of Park et al. (WO2018/175809A1; hereafter ‘Park’).
For claims 5 and 16: 
In addition to rejection in claims 5 and 16, Chen-Tenny-Li does not explicitly disclose wherein the response message in the first format further includes at least one of a power control command or additional signaling information.  
Park, from the same or similar fields of endeavor, disclose power control mechanisms may be used by a wireless device and/or a base station, e.g., when the wireless device transmission power nears a maximum threshold (see Park, at least paragraph [0263]; [0261]-[0262]; [0264]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises at least one of a power control command or additional signaling information as taught by Park. The motivation for doing this is to provide a system networks can support successfully perform a two-step random access procedure.
For claims 11 and 22:  
In addition to rejection in claims 11 and 22, Chen-Tenny-Li does not explicitly disclose wherein the response message in the second format further includes at least one of a power control command or additional signaling information.
Park, from the same or similar fields of endeavor, disclose power control mechanisms may be used by a wireless device and/or a base station, e.g., when the (see Park, at least paragraph [0263]; [0261]-[0262]; [0264]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises at least one of a power control command or additional signaling information as taught by Park. The motivation for doing this is to provide a system networks can support successfully perform a two-step random access procedure.
Claims 9, 10, 20 and 21 are rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Chen et al. (U.S 2020/0146069; hereinafter “Chen” cited with provisional 62/754,589) in view of Tenny et al. (U.S 2018/0234839) further in view of Li et al. (U.S 2019/0132882) further in view of Jeon et al. (U.S 2018/0279375).
For claims 9 and 20: 
In addition to rejection in claims 9 and 20, Chen-Tenny-Li does not explicitly disclose retransmitting at least one of the preamble portion or the payload portion of the random access message over resources assigned by uplink grant in the response message.  
Jeon, from the same or similar fields of endeavor, disclose wireless device may transmit one or more TBs to a base station using the UL resources assigned in the UL grant in the received RAR (see Jeon, at least paragraph [0118]-[0119];). The motivation for doing this is to provide a system networks can improve the latency of receiving an uplink grant for UL data arrival for successful completion of a 2-step RA.
For claims 10 and 21:
In addition to rejection in claims 10 and 21, Chen-Tenny-Li-Jeon further disclose retransmitting at least the payload portion of the random access message over (see Jeon, at least paragraph [0158]; One or more RAP groups may be configured for a two-step RA procedure via broadcast system information, also see [0165]-[0178]). The motivation for doing this is to provide a system networks can improve the latency of receiving an uplink grant for UL data arrival for successful completion of a 2-step RA.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (U.S 2018/0279186) discloses a contention resolution may be completed based on, e.g., either a C-RNTI or a wireless device contention resolution identity in an RAR. Li et al. (U.S. 2019/0132882) discloses a random access (RA) message comprising a preamble portion including one or more repeated preambles constructed using a same sequence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
02/12/2022